DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/12/2022 has been entered. Claims 1, 3-4, 6-13, and 18-21 are currently pending. 
Applicant’s arguments, filed 09/12/2022, with respect to the rejections of claims 7 and 12 have been fully considered and are persuasive. Therefore, a new grounds of rejection is made for claims 7 and 12 as explained below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical conductor”, “support”, “groove base”, “square or rectangular cross-section”, “groove flanks”, and the “transition region” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Branca Alfonso (EP 0862240, hereby referred as Branca) in view of Lee et al. (US 2015/0214607, hereby referred as Lee).
Regarding claim 1, Branca teaches the following:
a rod antenna, comprising: a jacket (element 2a, figures 1-3) enclosing an electrical conductor (element 5, figures 1-3) acting as an antenna, the jacket has a groove (element 16, figures 1-6) extending into an outer surface of the jacket in a spiral manner in an axial direction of the rod antenna (“Preferably a single recess 16 is provided which is defined by a continuous cavity of helical shape along the longitudinal portion of the elongated body”), the groove has a square or rectangular cross-section (as shown in figures 1-6, column 3, lines 8-20) with a groove base (the bottom of the groove 16, figures 1-6) formed by the jacket.
Branca does not teach the electrical conductor is arranged around a support.
Lee suggests the teachings of a jacket (element 125, figure 5) enclosing an electrical conductor acting as an antenna (elements 122 and 124, figure 5), the electrical conductor is arranged around a support (elements 121 and 123, figure 5).
Branca also does not explicitly teach a width of the groove between a pair of groove flanks of the groove in the axial direction is less than a width of the jacket between the groove flanks in the axial direction.
However Branca does teach a width of the groove between a pair of groove flanks of the groove in the axial direction can be adjusted to achieve different aerodynamic characteristics (“It will be recognized that by varying pitch (p) or the longitudinal length of extension (e), a very wide range of surface workings and, as a result, aerodynamic effects, can be achieved”, column 3, lines 38-43; “In addition, due to the particular nature of the method and the product in question, antennas having different aerodynamic characteristics may be obtained by merely varying either the pitch (p) or the extension (e) or the depth (t)”, column 4, line 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electrical conductor of Branca be arranged around a support as suggested by the teachings of Lee which can be used to coiled up the electrical conductor to increase the effective resonant length without requiring more space, and since a support is needed to protect the coiled structure from deforming which would deteriorate the performance of the rod antenna. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have a width of the groove between a pair of groove flanks of the groove in the axial direction of Branca to be less than a width of the jacket between the groove flanks in the axial direction as suggested by the teachings of Branca which can be used to adjust the aerodynamic characteristics of the rod antenna as desired (column 3, lines 21-43; column 4, line 46-50).

Regarding claim 3, the combination of Branca and Lee as referred in claim 1 teaches the following:
wherein the groove (Branca, element 16, figures 1-6) extends over a partial length of the rod antenna (Branca, as shown in figures 1-6).

Regarding claim 4, the combination of Branca and Lee as referred in claim 1 teaches the following:
wherein the groove (Branca, element 16, figures 1-6) extends over an entire length of the rod antenna (Branca, as shown in figures 1-6).

Regarding claim 6, the combination of Branca and Lee as referred in claim 1 teaches the following:
wherein the electrical conductor (Branca, element 5, figures 1-3) (Lee, elements 122 and 124, figure 5) and the support (Branca, as explained in claim 1) (Lee, element 121 and 123, figure 5) are enclosed by the jacket (Branca, element 2a, figures 1-3) (Lee, element 125, figure 5).

Regarding claim 8, the combination of Branca and Lee as referred in claim 1 teaches the following:
wherein the rod antenna is installed on a vehicle (“whip antennas to be used on motor-vehicles”, Branca).

Regarding claim 19, the combination of Branca and Lee as modified in claim 1 teaches the rod antenna with the exception for the following:
wherein the width of the jacket between the groove flanks is at least twice the width of the groove between the groove flanks.
However Branca does teach a width of the groove between a pair of groove flanks of the groove in the axial direction can be adjusted to achieve different aerodynamic characteristics (“It will be recognized that by varying pitch (p) or the longitudinal length of extension (e), a very wide range of surface workings and, as a result, aerodynamic effects, can be achieved”, column 3, lines 38-43; “In addition, due to the particular nature of the method and the product in question, antennas having different aerodynamic characteristics may be obtained by merely varying either the pitch (p) or the extension (e) or the depth (t)”, column 4, line 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the width of the jacket between the groove flanks of the combination of Branca and Lee to be at least twice the width of the groove between the groove flanks as suggested by the teachings of Branca which can be used to adjust the aerodynamic characteristics of the rod antenna as desired (column 3, lines 21-43; column 4, line 46-50).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Branca Alfonso (EP 0862240, hereby referred as Branca) in view of Lee et al. (US 2015/0214607, hereby referred as Lee), and further in view of Blickle (US 2007/0024519).
Regarding claim 7, Branca as modified in claim 1 teaches the rod antenna with the exception for the following:
wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals.
However Lee suggests the teachings of wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals (paragraphs [0014] and [0018]).
Blickle further suggests the teachings of wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals (paragraphs [0006] and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the rod antenna of Branca to be adapted for receiving and/or transmitting high-frequency signals as suggested by the teachings of Lee, Blickle, and known in the art in order for the rod antenna to operate in a certain desired frequency band.

Claims 9-11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Branca Alfonso (EP 0862240, hereby referred as Branca).
Regarding claim 9, Branca teaches the following:
a method for producing a rod antenna, comprising: 
providing a jacket (element 2a, figures 1-3) enclosing an electrical conductor (element 5, figures 1-3) acting as an antenna; and 
introducing a groove (element 16, figures 1-6) extending into an outer surface of the jacket, the groove extending in a spiral manner in an axial direction of the rod antenna (“Preferably a single recess 16 is provided which is defined by a continuous cavity of helical shape along the longitudinal portion of the elongated body”), the groove has a square or rectangular cross-section with a groove base formed by the jacket (as shown in figures 1-6, column 3, lines 8-20), the groove extends over an entire length of the rod antenna (as shown in figures 1-3).
Branca also does not explicitly teach a width of the groove between a pair of groove flanks of the groove in the axial direction is less than a width of the jacket between the groove flanks in the axial direction.
However Branca does teach a width of the groove between a pair of groove flanks of the groove in the axial direction can be adjusted to achieve different aerodynamic characteristics (“It will be recognized that by varying pitch (p) or the longitudinal length of extension (e), a very wide range of surface workings and, as a result, aerodynamic effects, can be achieved”, column 3, lines 38-43; “In addition, due to the particular nature of the method and the product in question, antennas having different aerodynamic characteristics may be obtained by merely varying either the pitch (p) or the extension (e) or the depth (t)”, column 4, line 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a width of the groove between a pair of groove flanks of the groove in the axial direction of Branca to be less than a width of the jacket between the groove flanks in the axial direction as suggested by the teachings of Branca which can be used to adjust the aerodynamic characteristics of the rod antenna as desired (column 3, lines 21-43; column 4, line 46-50).

Regarding claim 10, Branca as modified in claim 9 teaches the method with the exception for the following:
wherein the providing step occurs before the introducing step.
However, Brancadoes teach the substantially identical structure of having a groove in the jacket (as shown in figures 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the providing step of Branca to occur before the introducing step as changing the order of the method steps may be used to ease the manufacturing process, and since the order of the steps would not result in a different end product, and since the structure of the reference is substantially identical to the end product of the method.

Regarding claim 11, Branca as modified in claim 9 teaches the method with the exception for the following:
wherein the providing step occurs simultaneously with the introducing step.
However, Branca does teach the substantially identical structure of having a groove in the jacket (as shown in figures 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the providing step of Branca to occur before the introducing step as changing the order of the method steps may be used to ease the manufacturing process, and since the order of the steps would not result in a different end product, and since the structure of the reference is substantially identical to the end product of the method.

Regarding claim 13, Branca as modified in claim 9 teaches the following:
further comprising installing the rod antenna on a vehicle (“whip antennas to be used on motor-vehicles”, Branca).

Regarding claim 21, Branca as modified in claim 9 teaches the method with the exception for the following:
wherein the width of the jacket between the groove flanks is at least twice the width of the groove between the groove flanks.
However Branca does teach a width of the groove between a pair of groove flanks of the groove in the axial direction can be adjusted to achieve different aerodynamic characteristics (“It will be recognized that by varying pitch (p) or the longitudinal length of extension (e), a very wide range of surface workings and, as a result, aerodynamic effects, can be achieved”, column 3, lines 38-43; “In addition, due to the particular nature of the method and the product in question, antennas having different aerodynamic characteristics may be obtained by merely varying either the pitch (p) or the extension (e) or the depth (t)”, column 4, line 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the width of the jacket between the groove flanks of Branca as modified to be at least twice the width of the groove between the groove flanks as suggested by the teachings of Branca which can be used to adjust the aerodynamic characteristics of the rod antenna as desired (column 3, lines 21-43; column 4, line 46-50).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Branca Alfonso (EP 0862240, hereby referred as Branca) in view of Blickle (US 2007/0024519).
Regarding claim 12, Branca as modified in claim 9 teaches the method with the exception for the following:
wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals.
Blickle further suggests the teachings of wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals (paragraphs [0006] and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the rod antenna of Branca to be adapted for receiving and/or transmitting high-frequency signals as suggested by the teachings of Blickle and known in the art in order for the rod antenna to operate in a certain desired frequency band.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Branca Alfonso (EP 0862240, hereby referred as Branca) in view of Lee et al. (US 2015/0214607, hereby referred as Lee), and further in view of Proshold et al. (US 2016/0248151, hereby referred as Proshold).
Regarding claim 18, Branca as modified in claim 1 teaches the rod antenna with the exception for the following:
wherein the square or rectangular cross-section has a transition region with a rounded shape.
However the rod antenna of Branca is for a vehicle which is placed on an outer surface of the vehicle. It is obvious to one of ordinary skill in the art that having a transition region with a rounded shape can be used to eliminate the sharp corners of the square or rectangular cross-section which may injury someone who touches it, may catch on different objections, and may ease the manufacturing process.
Proshold also suggest the teachings that having square or rectangular cross-section with a transition region that has a rounded shape provides a reduced drag when compared to using the square or rectangular cross-section alone (paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the square or rectangular cross-section of Branca as modified to have a transition region with a rounded shape as suggested by the teachings of Proshold which can provides a reduced drag when compared to using the square or rectangular cross-section alone (paragraph [0024]), and which can also eliminate the sharp corners of the square or rectangular cross-section which may injury someone who touches it, may catch on different objections, and may ease the manufacturing process.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Branca Alfonso (EP 0862240, hereby referred as Branca) in view of Proshold et al. (US 2016/0248151, hereby referred as Proshold).
Regarding claim 20, Branca as modified in claim 9 teaches the method with the exception for the following:
wherein the square or rectangular cross-section has a transition region with a rounded shape.
However the rod antenna of Branca is for a vehicle which is placed on an outer surface of the vehicle. It is obvious to one of ordinary skill in the art that having a transition region with a rounded shape can be used to eliminate the sharp corners of the square or rectangular cross-section which may injury someone who touches it, may catch on different objections, and may ease the manufacturing process.
Proshold also suggest the teachings that having square or rectangular cross-section with a transition region that has a rounded shape provides a reduced drag when compared to using the square or rectangular cross-section alone (paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the square or rectangular cross-section of Branca as modified to have a transition region with a rounded shape as suggested by the teachings of Proshold which can provides a reduced drag when compared to using the square or rectangular cross-section alone (paragraph [0024]), and which can also eliminate the sharp corners of the square or rectangular cross-section which may injury someone who touches it, may catch on different objections, and may ease the manufacturing process.

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 9, the applicant argues that Branca does not teach “a width of the groove between a pair of groove flanks of the groove in the axial direction is less than a width of the jacket between the groove flanks in the axial direction” because according to the applicant, figures 1 and 3 which show the minimum possible value of “the width e of the groove is equal to a width of the body 2 between the flanks of the groove 16”.
The examiner respectfully disagrees. Drawings are not drawn to scale, and nowhere in Branca does it say that the minimum value is when the groove and the groove flanks equal to each other. Furthermore, it clearly states in the Branca that “It will be recognized that by varying pitch (p) or the longitudinal length of extension (e), a very wide range of surface workings and, as a result, aerodynamic effects, can be achieved” (column 3, lines 38-43) and “In addition, due to the particular nature of the method and the product in question, antennas having different aerodynamic characteristics may be obtained by merely varying either the pitch (p) or the extension (e) or the depth (t)” (column 4, line 46-50). One of ordinary skill in the art that reads Branca would understand that width of the groove and groove flanks can be adjusted as to achieve the desired aerodynamic characteristics. 
The remaining claims are dependent on either claims 1 and 9, and also rejected as explained above in the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845